WASHINGTON, Circuit Justice.
No person can doubt, but that the act of 1794 was intended to prohibit any citizen of, or resident in the United States, from equipping vessels within the United States, with a view to carrying on the trade or traffic in slaves, to any foreign country. But, as this law was confined to vessels equipped in the United States for this purpose, and it might be difficult to prove that such was the intention of the equipment, and indeed the provisions of this law did not reach the mischief, since citizens of the United States might, without such equipments, contribute in other ways to carrying on "this inhuman and unjustifiable traffic; the act of 1800 was passed in addition to the former acts, and extends the prohibition to citizens of the United States, in any manner concerned in this kind of traffic, either by personal service on board of American, or foreign vessels, wherever equipped; and also, to (be owners of such vessels. The words of this last law, I admit, are so general as to extend to the case of transporting slaves from one foreign country to another; but this law must be construed in connection with the former, which was not intended to embrace a new subject, but to render the former law more effectual, for prohibiting the slave trade. If a doubt could exist on this subject, it is cleared up by the latter law; which, differing from the second only as to the vessel on board of which the citizen has served, immediately varies the expression, and speaks not of a vessel employed, in carrying slaves from one country to another, but of one employed in the slave trade. Whatever may be the true construction of these laws, as to the carrying slaves from one country to another, even for sale; I very much question, if it was in the contemplation of congress, to go farther than to prohibit American citizens from carrying on this trade from Africa, or other countries, so as to consign to slavery, those who were free in their own country. This was laudable. But why should congress prohibit the carrying persons, already slaves in one of the West India islands, to be sold in another? The situation of these unfortunate persons, cannot be rendered worse by this change of situation and masters. This, however, is a mere suggestion as to the probable intention of the legislature. The construction of the two laws may possibly force us to a different conclusion. At any rate, neither of the laws extend to the present case; it being clearly proved, that the negroes in question, were not carried to the Havana for sale. Sentence reversed, and claim sustained.